UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 06-7673



SHANE A. SCRUGGS,

                                               Plaintiff - Appellant,

          versus


ALEXANDRIA   SHERIFF   DEPARTMENT   DETENTION;
CAPTAIN DICESARE; MS. KORNEGAY; DANA LAWHORNE,
Sheriff,

                                              Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:06-cv-00284)


Submitted: January 25, 2007                 Decided:   January 30, 2007


Before WIDENER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Shane A. Scruggs, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Shane A. Scruggs appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C.

§ 1915A(b)(1) (2000).   We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.     See Scruggs v. Alexandria Sheriff Dep’t

Detention, No. 2:06-cv-00284 (E.D. Va. Aug. 23, 2006). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED




                              - 2 -